Title: From Thomas Jefferson to Joseph Hopkinson, 23 June 1792
From: Jefferson, Thomas
To: Hopkinson, Joseph



June 23. 1792.

Th: Jefferson presents his compliments to Mr. Hopkinson. He possesses a very beautiful figure of Diana the huntress made by Houdon in plaister of Paris, with which his friend the late Mr. Hopkinson was so extremely taken, that it was the full intention of Th:J. to have insisted on his accepting it. He begs young Mr. Hopkinson’s permission to fulfill his intention by asking his acceptance of it, and to be so good as to indicate to what place it shall be sent. The tenderness of the figure requires careful handling, and it’s nudity may be an objection to some to recieve the deposit.
